﻿My first remarks must be an expression of congratulations to you, Mr. President, on your election to the high office you now hold. The delegation of Barbados finds pride and comfort in the fact that the deliberations of the forty-third session should have been placed in the hands of so able a representative of the Latin American and Caribbean region. We salute and support you. I have been asked by the Minister of Foreign Affairs of the Government of Barbados to convey to you his very special greetings and his regrets that he cannot be with us today. However, we know that you have his very good wishes.
We also pay a tribute to the President of the Assembly at its forty-second session, Mr. Peter Florin, whose unfailing patience and careful chairmanship of the General Assembly at its regular session and various resumed sessions was an example to us all.
The deliberations at the forty-third session are shadowed by grim reminders of the vulnerability we share and the interdependence by which we are inseparably bound. The recent misfortunes of Sudan, Bangladesh, the Dominican Republic, Jamaica and Mexico serve to underscore this interdependence and the pivotal role that the United Nations Disaster Relief Organization and other specialized agencies play in the day-to-day lives of the people of the world, to the Governments and representatives of the countries affected we offer our heartfelt condolences. 
Disaster, whether man-made or natural, bears two faces: one of despair, the other of hope. The forty-third session finds us looking into a world suspended midway between the politics of hope and the politics of despair. Perhaps never at any time in its four decades of existence have the United Nations and its Charter faced a more poignant challenge. While there is much to suggest that the task of narrowing the gap between despair and hope may be impossible, there is still much to encourage us.
At present the international community draws renewed hope from the spirit of responsible co-operation demonstrated by the two major Powers in their formal commitment to reducing the menace of nuclear conflagration. While we acknowledge and commend this development, we cannot, we must not, surrender our collective responsibility to make our world c safer place for humanity. The history of this century and of the United Nations cautions against this. We must never forget that the carnage from which this Organization arose might have been contained, or even averted, had it not been for the untenable notion that world peace could be the brokered product of bilateral interests, perception and prejudice. Disarmament is meaningless unless and until the wish for peace is shared by all people and their interests reflected at all levels of negotiation. No organization is better placed or equipped to advance this cause than the United Nations, despite perceptions to the contrary, the General Assembly and the Security Council have managed to reduce the incidence of armed conflict and avert the onset of a world war.
Through its specialized agencies, this Organization has done much to bring new hope to many areas of the world where life has been impoverished by illiteracy, disease, hopelessness and fear. Too often we are apt to overlook the contribution of non-governmental organizations. These groups of dedicated women and men work tirelessly among their communities to fulfil the lofty principles of this Organization. In various ways these groups render invaluable service to their governments and people.
Much of the mood of optimism present in the world must be attributed to the untiring efforts of the Secretary-General in pursuing the elusive goal of peace. Against the background of encroaching monetary crisis, his commitment to purpose and his dedication to ideals have inspired us all and may in fact have rescued this Organization from an unthinkable fate. The recent agreements on Afghanistan provide yet another example of the capability of the peace-making median isms of the United Nations and demonstrate the importance of the multilateral process in an increasingly complex world, a process which too often is underestimated and even undermined. The recent award of the Nobel Peace Prize to the peace-keeping forces, so richly deserved, gives recognition to the efforts of this Organization. This session will deal with many of the critical issues facing the great continent of Africa. The first days of this session found the Secretary-General, not on this podium, but in southern Africa employing his considerable diplomatic skill in diplomacy in an attempt to secure implementation of the Namibia plan and the provisions of Security Council resolution 435 (1978). Resolution of the Namibian problem therefore now seems to lie within our grasp. It is my fervent hope that such a solution will lead to the inevitable freedom of our oppressed brothers and sisters in southern Africa.
We often state in these halls that apartheid must be eliminated. We have heard it in every speech. But have we really matched our deeds to our words? Have we done all that we could to ensure the unconditional release of that outstanding patriot Nelson Mandela? Have we used to full effect the application of comprehensive sanctions? We need to be ever vigilant to extend the freedom we enjoy to all people. I repeat the words so often used: "We ate not free until we are all free."
Significant progress has been made in bringing peace to several areas of conflict. These have been enumerated in detail by many others. However, I will just mention them again for reinforcement and to ensure that it is known that my Government supports them.
The strains which have separated Algeria and Morocco are happily showing signs of easing. We owe it to succeeding generations to ensure that the United Nations plays its role in finding a just solution to the conflict in Western Sahara.
The conflict in Kampuchea has divided households and families and created millions of refugees. We hope that the Jakarta Informal Meeting held in July will encourage all concerned to redouble their efforts to achieve a speedy solution to the problem based on the right of the Kampuchean people to determine their own destiny, free from external interference. Let us at this forty-third session make every effort to assist in finding lasting solutions to their problems and achieving the reuniting of separated families, upon which the well being of nations rest.
We are happy that the French authorities and the people of New Caledonia have initiated a dialogue on the status of the Territory and that positive measures are being taken to promote political, economic and social development in New Caledonia, which would provide a framework for the peaceful progress of the Territory to self-determination, taking into account the rights and aspirations of the indigenous peoples.
The Charter recognizes the desirability of regional solutions to regional conflicts. For this reason, the efforts of Central American leaders to bring peace to that troubled region ate to be encouraged and supported by the international community.
Never before has the international climate been more favourable for a concerted effort towards a permanent solution to the conflict in the Middle East. It is our collective responsibility to ensure that all legitimate interests are adequately accommodated, in the interest of a just and humane peace.
We must all be heartened by the progress towards peaceful settlement of long-standing conflicts now emerging in the many areas mentioned. However, we must not be lulled into a false sense of security until the promises now made are fulfilled through the requisite action. Much has been accomplished, but much more remains to be done.
It was my privilege to participate yesterday in the ceremony so ably organized as a tribute to the African diaspora. For roe, a daughter of the diaspora, it was a moving experience. The States of Africa and those of the Caribbean have much in common. They have faced and will continue to face intimidating obstacles in the course of their development. 
Few issues are of more immediate concern than the protection and beneficial management of the environment. Drought and desertification menace much of Africa's population. Hurricanes and floods cause frequent havoc in Asia and the Caribbean, that not all our threats come from nature, and not all are beyond our control. Irresponsible and criminal pollution of the land, sea and air now places in jeopardy the health and livelihood of citizens in many developing States. This matter is of special concern to us in the Caribbean, dependent as our economies are upon the ocean.
Scientific research continues to reveal pernicious threats to the environment, which threaten the very existence of the human race. I need mention, as has been done by others, only the so-called greenhouse effect of atmospheric pollutants and the depletion of the ox on e layer, which demand the urgent attention of the world community.
The causes of these problems are as diverse as the problems themselves. However, they all to some degree reflect our insensitivity to the fragile nature of the environment in which we must all exist. They challenge the ingenuity of the international community to devise new means of co-operation, what is needed more than ever before is universal acceptance of the principle of sustainable development. What is essential is a comprehensive reassessment and readjustment of our relationship to the environment; a concept of progress free of the wanton exploitation which has to date characterized our industrial efforts. This will not be an easy route and no doubt it will be necessary to provide developing countries with the resources to reflect such an approach in their development strategies, that we must keep uppermost in our minds is that the environment belongs to us all. For only with this realization can the necessary steps be taken to preserve the environment for the future of our children. 
Reassessment and a readjustment of similar proportions is required in the way our societies relate to each other. I refer specifically to the relations between developed and developing States, between the industrialised and the non-industrialized.
The burden of external debt has reached the level of crisis. We have heard that again and again. It constitutes what must be considered the gravest threat to sovereignty ever encountered by States on their road to development. It undermines the vital capability of political leaders to satisfy the basic social and economic aspirations of their people. Inevitably, therefore, it engenders those social forces which work against civic calm and stability.
The problem of external debt cannot be isolated from the other enemies of social justice. While the burden falls disproportionately upon poorer nations, the eventual effect should offer little comfort to the more prosperous among us. There is no doubt that the upheaval in the economic and social life of these countries will generate repercussions throughout the international community, for such is the nature of our international economic system. The fates of creditor and debtor are inseparably bound.
If this Organization is to take seriously its mission to safeguard the welfare of future generations it must be given a greater say in the way in which this global problem of debt is addressed. We must be cautioned that unless meaningful co-operative efforts are made to assist developing States in the management of their debts the prospects for global economic recovery will be dim. However, developing countries must be more fully integrated, not only in the efforts to find solutions to the debt problem, but also in the search for a new order in the global economy. A situation in which appeals for the transfer of wealth and appropriate technology are met with antipathy while the transfer of wastes is being actively pursued suggests that ours is rapidly becoming a community of contempt. This is clearly in defiance of the United Nations Charter.
The scourge of the illicit trafficking in drugs now leaves no region of the world untouched by its destructive proficiency. The immediate target of this nefarious market is the youth of our societies.
The island States of the Caribbean with their open borders are uniquely vulnerable to the threat, located midway between the centres of production and the centres of consumption, these States have become unwilling units in the deadly interplay.
The Government of Barbados has always demonstrated a passionate dedication to the preservation of all those fundamental rights and freedoms necessary for the full development of the human spirit. It is a dedication nurtured by the experiences of slavery and colonization. It has resulted in the peaceful attainment and exercise of national sovereignty. In a few months time, Barbados will celebrate the three hundredth and fiftieth anniversary of the founding of its parliament, which, except for periodic elections, has met continually since 1639.
It is this tradition and this experience which fortify our faith in and commitment to this Organization, our faith in its effectiveness in protecting and promoting the welfare of humankind. We believe therefore that human rights, the rights of women, the preservation of our societies from the devastating effects of war, famine, drug addiction and disease are all priorities to which our collective attention must continue to be devoted.
Mr. President, you have assumed the presidency of this session at an historic moment in the life of the United Nations: at a time when the Organization faces a most challenging future; at a time when the demands on multilateral diplomacy are even more evident; at a time when there is ever more need for a rededication to the values of multilateralism. We are aware that yours will not be an easy task for the myriad problems that confront the Members of this Organization all deserve our attention, and we must demonstrate that as a family of nations we are concerned about the fate of all its members.
The United Nations is of course many things to many people. It is above all a forum for negotiating at all levels, from the bilateral to the multilateral. In this regard, the United Nations facilitates the viability of small States whose diplomatic outreach is constrained by their lack of resources. As Dag Hammarskjöld noted so very perceptively in this Assembly on 3 October 1960, it is the small States that need the United Nations for their protection.
"In this sense," he continued, "the Organization is first of all their Organization and I deeply believe in the wisdom with which they will be able to use it and guide it." (Official Records of the General Assembly, Fifteenth Session, 883rd plenary meeting, para. 11)
We pledge ourselves to that vision for we fully understand it.
We would do well to remind ourselves that this is an organization founded as a result of conflict and the context of its operations remains one of conflict. As such it presents an honest reflection of the human condition. We, all of us, exist in a state of perpetual tension. As individuals we are torn between our need for order and tranquillity and our innate abhorrence of fetters and restraint. As political societies we are torn between the demands of sovereignty and the realities of interdependence.
Surrounded by this swirl of contending forces, the United Nations becomes something of a moral epicentre. We who gather here year after year must, in my view, seek not to remove such conflicts from our midst - our history suggests that that would be impossible - but, more realistically, to redirect these natural forces from the avenues of destruction to those of development. This is the fundamental task of the United Nations to convert the human condition from despair into hope.
As we reflect on the events of the past year we must see signs that reason and good will, when allowed to function promote progress and peace. What this Organization has done for four decades has been to provide an oasis of civility from which our several conflicts may be viewed with reason and good will.
It seems to me that we are justified in drawing from these developments renewed devotion to that cause which inspired the creation of the United Nations Charter. I suggest that our deliberations will be neither effective nor complete without constant regard for the ideals that motivate them. We may consider the words of Seneca, the Roman statesman and philosopher,
"Not to know what was transacted in former times is to remain always a child."
In full awareness of our past and in conscientious commitment to the future, the delegation of Barbados dedicates itself to the success of this session. 
